                  CCase
                    a s e 1:1:20-cr-00015-PKC
                             2 0- cr- 0 0 0 1 5- P K C DDocument
                                                         o c u m e nt 774
                                                                        3 Fil e d 112/02/20
                                                                           Filed    2/ 0 1/ 2 0 PPage
                                                                                                  a g e 11 ofof 22




                                                                                                         W   RI T E R ’ S   D   I R E C T DI A L N O .
                                                                                                                                ( 4 2 4) 6 5 2- 7 8 1 4

                                                                                                        W RI T E R ’S E- M AI L A D D R E S S
                                                                                                        b kl ei n @ b a k er m ar q u art. c o m


                                                               D ef e n d a nt’ s ti m e t o fil e a r e pl y i s e xt e n d e d t o D e c e m b er
B Y E CF                                                       8 a n d t h e r e q u e st t o fil e a 1 5- p a g e bri ef i s G R A N T E D.
                                                               Ar g u m e nt will r e m ai n a s s c h e d ul e d f or D e c e m b er 2 2 b ut
D e c e m b er 1 , 2 0 2 0                                     will b e c o n d u ct e d t el e p h o ni c all y, pr o vi d e d d ef e n d a nt
                                                               c o n s e nt s; if d ef e n d a nt wit h h ol d s hi s c o n s e nt t h e C o urt
H o n or a bl e P. K e vi n C ast el                           will s et a d at e aft er J a n u ar y 1 5, 2 0 2 1. D ef e n d a nt t o
U nit e d St at es Distri ct J u d g e                         a d vi s e b y D e c e m b er 8.
S o ut h er n Distri ct of N e w Y or k                        S O O R D E R E D.
5 0 0 P e arl Str e et                                         1 2/ 2/ 2 0 2 0
N e w Y or k, N e w Y or k 1 0 0 0 7

R e:      U nit e d St at es v. Vi r gil G riffit h
          2 0 C r. 1 5 ( P K C)

D e ar J u d g e C ast el :

            W e r es p e ctf ull y s u b mit t his l ett er m oti o n o n b e h alf of o ur cli e nt, d ef e n d a nt Vir gil Griffit h,
t o r e q u est: ( 1) a bri ef e xt e nsi o n fr o m T h urs d a y D e c e m b er 3, u ntil T u es d a y, D e c e m b er 8, 2 0 2 0, t o
fil e r e pl y bri efs i n s u p p ort of Mr. Griffit h’s t hr e e p e n di n g pr etri al m oti o ns; a n d ( 2) p er missi o n t o
fil e a re pl y bri ef of u p t o 1 5 p a g es i n s u p p ort of t h e m oti o n t o dis miss (t h e ot h er t w o r e pli es will
e a c h b e wit hi n t h e 1 0 - p a g e li mit s et b y Y o u H o n or’s i n di vi d u al pr a cti c es).

             T h e r e q u est e d r eli ef is n e c ess ar y t o p er mit c o u ns el f or Mr. Griffit h a d e q u at el y t o r es p o n d t o
t h e p oi nts a n d a ut h oriti es s et f ort h i n t h e g o v er n m e nt’s 6 9- p a g e c o ns oli d at e d o p p ositi o n bri ef. T h e
d ef e ns e h as b e e n w or ki n g dili g e ntl y o n t h e r e pl y bri efs, e v e n o v er t h e T h a n ks gi vi n g h oli d a y
w e e k e n d, b ut a s m all a m o u nt of a d diti o n al ti m e is n e e d e d. I n vi e w of t h e r e q u est e d a dj o ur n m e nt,
Mr. Griffit h, of c o urs e, h as n o o bj e cti o n if t h e C o urt a dj o ur ns t h e D e c e m b er 2 2, 2 0 2 0 or al ar g u m e nt
             Case 1:20-cr-00015-PKC Document 74
                                             73 Filed 12/02/20
                                                      12/01/20 Page 2 of 2

Hon. P. Kevin Castel, U.S.D.J.
December 1, 2020
Page 2 of 2

until a date convenient to the Court in early January 2021. The Court previously granted a brief
extension of the motion schedule for the filing of the opening briefs and subsequent deadlines for
the opposition and reply. (See Dkt. No. 61.)

        We have conferred with counsel for the government who consent to the requested relief.


Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

cc:     Government counsel of record (by ECF)
